Exhibit 10.1

Confidential

AMENDED AND RESTATED MANUFACTURING TECHNOLOGY TRANSFER AND

SUPPLY AGREEMENT

BY AND BETWEEN

ANTIGENICS, INC., A MASSACHUSETTS CORPORATION

AND

GLAXOSMITHKLINE BIOLOGICALS SA



--------------------------------------------------------------------------------

Confidential

 

AMENDED AND RESTATED MANUFACTURING TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

This Amended and Restated Manufacturing Technology Transfer and Supply Agreement
(this “Agreement”) is made effective this 16th day of January, 2009 (“Effective
Date”) by and between Antigenics Inc., a Massachusetts corporation and wholly
owned subsidiary of Antigenics Inc., a Delaware corporation, having offices at 3
Forbes Road, Lexington, MA 02421 (“Antigenics MA”), and GlaxoSmithKline
Biologicals SA, a Belgian company, having an address at 89 rue de l’Institut,
1330 Rixensart, Belgium (“GSK”) (each singularly a “Party” and collectively the
“Parties”).

WHEREAS, Antigenics MA and GSK were parties to that certain License,
Development, and Supply Agreement entered into effective September 11, 1992
between Cambridge Biotech Corporation (predecessor to Antigenics MA) and
Smithkline Beecham p.l.c. (predecessor to GlaxoSmithKline plc an Affiliate of
GSK) (as amended, the “1992 Agreement”); and

WHEREAS Antigenics MA and GSK terminated and superceeded the 1992 Agreement with
that certain Manufacturing Technology Transfer and Supply Agreement entered into
effective July 6, 2006 between the Parties (the “2006 Supply Agreement”) and the
License Agreement (as defined below);

WHEREAS, the Parties entered into that certain Binding Letter of Intent dated
July 20, 2007 (the “Letter”) to accelerate GSK’s manufacturing rights for QS-21
under the 2006 Supply Agreement; and

WHEREAS, GSK and Antigenics MA now desire to memorialize their understanding as
described in the Letter and supercede and amend and restate the 2006 Supply
Agreement with this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

1. Definitions.

The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:

1.1 Affiliate” means any corporation, firm, partnership or other entity, which
controls, is controlled by or is under common control with a Party. For purposes
of this Section 1.1, “control” means direct or indirect ownership of fifty
percent (50%) or more, or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction, of the
outstanding stock or other voting rights entitled to elect directors thereof or
the ability to otherwise control the management of the corporation, firm,
partnership or other entity.

 

1



--------------------------------------------------------------------------------

Confidential

 

1.2 “BMF” means (a) Antigenics MA’s FDA biologics master file(s) for QS-21 and
(b) GSK’s and/or its Affiliate’s and/or [**] biological master file(s) for
QS-21, existing now or at any time in the future, as the case may be.

1.3 “Business Day” means a day on which banking institutions in both Brussels,
Belgium and Boston, Massachusetts are open for business.

1.4 “cGMP” means the current European Guidelines, ICH Guidelines and United
States Good Manufacturing Practices for Finished Pharmaceuticals pursuant to 21
C.F.R. 210 et seq., as amended from time to time.

1.5 “cGMP Consistency Lots” means minimum of [**] commercial grade process
validation runs for Antigenics MA’s facility, Manufactured in accordance with
the Specifications.

1.6 “Completion of the Transfer of the Manufacturing Technology Package” means
(a) transfer of all documents of the Manufacturing Technology Package by
Antigenics MA to GSK and (b) performance of a [**] in accordance with [**] and
[**] of [**] at [**] in accordance with [**] and [**] of [**] at [**], of one
(1) [**] of [**] (which [**] is [**] without any [**] from the [**] which would
[**] and [**]), in accordance with the Manufacturing Technology Transfer Plan,
which [**] shall be [**] the [**] to [**] in [**] with [**], for the [**] of
[**] and [**] the transfer of the Manufacturing Technology Package. For
avoidance of doubt, Completion of the Transfer of the Manufacturing Technology
Package does not require [**] and [**] of [**].

1.7 “Confidential Information” has the meaning set forth in Article 9 hereof.

1.8 “Customer” means (a) Antigenics MA, in the case where GSK is Manufacturing
and supplying for Antigenics MA hereunder, or (b) GSK, in the case where
Antigenics MA is Manufacturing and supplying for GSK hereunder.

1.9 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.10 “First Commercial Sale” means the date of first commercial sale of a QS-21
Vaccine by GSK or its Affiliates or Third Party Sublicensees or distributors
anywhere in the Territory.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

2



--------------------------------------------------------------------------------

Confidential

 

1.11 “Fully Burdened Costs” means: (a) in the case where [**] Manufactures QS-21
for supply to [**] hereunder, the total cost to Manufacture by [**] and/or its
Affiliates hereunder, which total cost shall include direct and indirect labor
costs, direct material costs (including without limitation, raw materials, lab
supplies and other materials used directly in Manufacturing QS-21) and indirect
material costs (including without limitation shipping materials (driven by
shipments not batches), stability materials, batch record materials, sundry
supplies to support QS-21 Manufacture, record keeping, stationary, incidental
supplies etc.) calculated in accordance with Generally Accepted Accounting
Principles (“GAAP”), and Other Overhead Costs calculated in accordance with GAAP
[**]; or (b) in the case where [**] engages a Third Party to Manufacture QS-21
on its behalf for supply to [**] hereunder, the actual cost to [**] to have
QS-21 Manufactured and supplied by such Third Party, including without
limitation, direct and indirect costs borne by [**] for any internal quality
assurance, quality control, fill/finish, packaging, shipping, and/or delivery,
in each case as duly documented by [**]. In the case [**] is [**]of the [**]
(both [**] and [**]) to meet it supply obligations under this Agreement, the
[**] of the [**] shall be added to the [**]to [**] and/or the [**]by [**] as
appropriate, however, in no event shall any [**] be included as part of the
Fully Burdened Costs. [**] In the event that [**] Manufactures QS-21 for [**]
and/or other customers of [**] during this period, [**] and these other
customers will bear their appropriate proportionate share of the [**]. For the
avoidance of doubt, in no event shall any of the cost components exclusive of
the Manufacturing direct labor and direct material costs exceed [**].

For either (a) or (b) above, Fully Burdened Costs shall also include direct and
indirect costs incurred by [**] as a result of [**] fulfilling its Manufacturing
and supply obligations pursuant to this Agreement, but shall specifically
exclude any costs or expenses otherwise payable or reimbursable by [**]
hereunder, if applicable. Upon [**] by [**] to [**],[**] estimated Fully
Burdened Cost details shall be updated annually (or semi-annually upon the
request of Customer) by Supplier and shall be [**].

1.12 “Gross Sales” has the meaning set forth in Section 1.26 below.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

3



--------------------------------------------------------------------------------

Confidential

 

1.13 “GSK Capacity Date” means the date upon which GSK has commercial grade
QS-21 Manufacturing capabilities such that it is capable of supplying Antigenics
MA with QS-21 in accordance with this Agreement, but in no event later than [*].

1.14 “Letter” has the meaning set forth in the third Whereas clause.

1.15 “License Agreement” means the license agreement by and between Antigenics
MA and GSK entered into contemporaneously with the 2006 Supply Agreement and
providing GSK with license rights under certain intellectual property to use
QS-21 (as defined below) to develop, make, have made, use, sell, offer for sale
and import certain products containing QS-21.

1.16 “Licensed Indications” means the Vaccine indications licensed to GSK
pursuant to the License Agreement.

1.17 “Licensed Vaccines” means the Vaccines for which GSK has license rights
under the License Agreement.

1.18 “Manufacture or Manufacturing” means the storage, production, purification,
handling, materials procurement, processing, testing, packaging and release of
QS-21 in accordance with this Agreement.

1.19 “Manufacturing Capacity” means (a) in the case where Antigenics MA is the
Supplier, the amounts of QS-21 binding on GSK as set forth on Exhibit B attached
hereto and incorporated herein, or such higher capacity as Antigenics MA may
advise GSKin accordance with Exhibit B, and (b) in the case where GSK is the
Supplier, [**] of QS-21 per [**], provided that in the event that Antigenics MA
requests more than [**] of QS-21 per [**], GSK will reasonably consider any such
requests for increased capacity, such agreement not to be unreasonably withheld
if it would not interfere with GSK’s own QS-21 supply needs.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

4



--------------------------------------------------------------------------------

Confidential

 

1.20 “Manufacturing Improvements” means any development, enhancement,
improvement, invention, modification, or derivative (whether or not patentable)
necessary for or actually applied to the Manufacture of QS-21 that is made,
discovered, conceived or reduced to practice by or on behalf of GSK or its
Affiliates in the course of the further development or Manufacturing of QS-21 at
any time during the term of the [**], or the [**] of this Agreement or by
Antigenics MA or its Affiliates in the course of the further development or
Manufacture of QS-21 at any time during the term of the [**], or the [**] of
this Agreement. For the avoidance of doubt, Manufacturing Improvements
specifically exclude any development, enhancement, improvement, invention,
modification, or derivative (whether or not patentable) relating to [**] (as
opposed to [**]) or [**] or [**] or [**] of [**] with a [**] other [**] or any
other [**] of a [**].

1.21 “Manufacturing Technology” means (i) United States Patent No. [**] (the
“‘[**] Patent”), together with any patents issuing from any continuations,
continuations-in-part (to the extent that the claims therein are directed to
subject matter disclosed in the ‘[**] Patent), divisionals, substitutions,
reissues, reexaminations or extensions of the ‘[**] Patent, and any foreign
counterparts or equivalents of the foregoing, and (ii) the technical and
regulatory information contained in the Manufacturing Technology Package, and
(iii) any know-how owned or controlled by Antigenics MA (with the right to grant
licenses or sublicenses hereunder) existing as of the effective date of the 2006
Supply Agreement that are necessary or reasonably useful for the Manufacture of
QS-21 and (iv) any Manufacturing Improvements owned or controlled by Antigenics
MA or its Affiliates (with the right to grant licenses or sublicenses hereunder)
whether or not claimed by a patent filed by Antigenics MA.

1.22 “Manufacturing Technology Package” means all relevant technical and
regulatory information on QS-21 and the QS-21 Manufacturing process owned and/or
controlled by Antigenics MA (with the right to transfer to GSK BIO), as listed
under the heading “Phase 1: Transfer of Enabling Technology (Manufacturing
Technology Package)” in the Manufacturing Technology Transfer Plan.

1.23 “Manufacturing Technology Transfer Royalty” has the meaning set forth in
Section 5.3 hereof.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

5



--------------------------------------------------------------------------------

Confidential

 

1.24 “Manufacturing Technology Transfer Plan” means the written transfer plan
agreed to between the Parties pursuant to the 2006 Supply Agreement and to be
updated by mutual written agreement of the Parties within a reasonable time
after execution of this Agreement, which forms an integral part hereof, which
will set forth the activities of each Party relating to the objectives,
criteria, milestones and timelines relating to each Party’s Manufacturing
activities hereunder including without limitation, cooperation of the Parties to
ensure [**] between the Parties and timelines for [**] of QS-21 as further
described therein, and as may be updated from time to time until completion of
all contemplated activities.

1.25 “Marketing Approval” means approval received from the FDA or any comparable
approval in any non-US jurisdiction with any relevant Regulatory Authority
granting the right to commercialize QS-21 Vaccines (but specifically independent
of pricing or reimbursement considerations, where applicable).

1.26 “Net Sales” means the amount billed or invoiced on arms length sales of
QS-21 Vaccines by GSK, its Affiliates or Third Party Sublicensees to Third
Parties including its distributors (“Gross Sales”) less deductions duly
documented for (i) normal and customary trade, quantity and cash discounts and
non-affiliated broker’s, distributor’s or agent’s commissions actually allowed
and taken; (ii) amounts repaid or credited by reason of rejection or return or
retroactive price reduction; (iii) to the extent separately stated on purchase
or sales orders, invoices, or other documents of sale, sales and excise taxes
and duties levied on and/or other governmental charges made as to production,
sale, importation, transportation, delivery or use paid by or on behalf of GSK
or its Affiliates or Third Party Sublicensees; (iv) transportation costs
including insurance; and (v) the [**] determined as [**] of [**] and other
special [**] and/or [**] and [**] with Licensed Vaccines; (vi) any [**] to [**]
on [**], provided however that deductions under this subparagraph (vi) shall not
exceed [**] of [**]; and (vii) contributions and payments required by the United
States Government to be made pursuant to the [**], specifically with respect to
any of [**], and which [**] and [**] have been [**] on to the [**] and are [**]
in the [**] of [**] and which are not [**], provided however that deductions
under this subparagraph (vii) and subparagraph (v) shall not exceed [**] of [**]
in the [**]. Sales between or among GSK and its Affiliates or Third Party
Sublicensees shall be excluded from the computation of Net Sales except where
the Affiliates or Third Party Sublicensees are end users, but Net Sales shall
include the subsequent final sales to Third Parties by the Affiliates or Third
Party Sublicensees.

For the avoidance of doubt, in the event GSK gets any indirect financial
interest, income or other consideration back from the subsequent QS-21 Vaccines
sales of GSK distributors to Third Parties, such financial interest, income or
consideration shall be included as Net Sales.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

6



--------------------------------------------------------------------------------

Confidential

 

In addition, in the event that GSK has entered into a distribution agreement
with a Third Party and which distribution agreement is in a form that is in
economic and business substance a sublicense relationship and not a traditional
distribution relationship in such country or countries, then such distributor
shall be treated as a Sublicensee for purposes of calculating Net Sales and
royalties hereunder.

If GSK or any of its Affiliates or Third Party Sublicensees makes any transfer
of QS-21 Vaccines to Third Parties for consideration other than monetary value
or as part of a multi-product transaction, such transfer will be considered a
sale hereunder for Net Sales, accounting and royalty purposes. Net Sales for any
such transfers will be determined on a country by country basis and will be the
average price of “arms length” sales of QS-21 Vaccines by GSK or its Affiliates
or Third Party Sublicensees in such country during the royalty reporting period
in which such transfer occurs or, if no such “arms length” sales occurred in
such country during such period, during the last period in which such “arms
length” sales occurred. If no “arms length” sales have occurred in a particular
country, Net Sales for any such transfer in such country will be the average
price of “arms length” sales of QS-21 Vaccines in all countries in the Territory
by GSK, its Affiliates or Third Party Sublicensees.

If QS-21 Vaccine(s) is (are) sold as part of a Combination Vaccine (as
hereinafter defined), Net Sales for purposes of determining royalties on QS-21
Vaccine(s) in the Combination Vaccine shall be calculated by [**] of the [**]
(as determined in accordance with the provisions of this Section) by the [**],
where [**] is the [**] of the QS-21 Vaccine(s) [**] in the [**] and [**]) and
[**] is the [**] of the [**] in the [**] in the [**] and [**]).

As used herein, “Combination Vaccine” means QS-21 Vaccines formulated in
combination with one or more Other Vaccine Product(s). As used herein, “Other
Vaccine Product” means a vaccine product, other than a QS-21 Vaccine, which is
[**] with [**] and [**] when [**] with the [**] as [**] by [**] to [**].

In the event that no such separate sales are made of the QS-21 Vaccine or Other
Vaccine Product(s) in such Combination Vaccine in the relevant country during
the royalty period in question, then by [**] of the [**] (as determined in
accordance with the provisions of this Section) by the [**], where [**] is the
[**] of the [**] in [**] within the [**] and [**] and [**] is the [**] of the
[**] in such [**] within the [**] and [**].

In the event that no such separate sales are made of the QS-21 Vaccines or any
of the Other Vaccine Products in such Combination Vaccine in the relevant
countries within the same geographical region and similar economic profile
during the royalty period in question, Net Sales, for the purposes of
determining royalty payments, shall be calculated as [**] in [**] the [**],
provided that in the event the Parties are [**] to [**] to [**] on [**] after
[**], then [**] shall be [**] for [**] to an [**] to the [**] shall be [**].

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

7



--------------------------------------------------------------------------------

Confidential

 

1.27 “Other Overhead Costs” for purposes of determining Fully Burdened Costs,
means appropriate [**] and [**] of [**] related to QS-21 Manufacturing
activities

1.28 [**] has the meaning set forth in Section [**] of this Agreement.

1.29 “Quality Agreement” means (i) the Quality Agreement entered into between
the Parties contemporaneously with the 2006 Supply Agreement, and (ii) the
Quality Agreement to be entered into between the Parties as soon as reasonably
possible after the execution of this Agreement, each as may be revised by the
Parties from time to time and which form an integral part hereof.

1.30 “QS-21” means all adjuvant isolated from Quillaja saponaria tree extract,
or any structural equivalents thereof, manufactured by or on behalf of Customer.
For purpose of clarification GSK has no obligation to Manufacture or have
Manufactured any other saponin outside the agreed Specifications for QS-21,
unless otherwise agreed between the Parties.

1.31 “QS-21 Vaccine(s)” means, during the term of the License Agreement, the
Licensed Vaccines, and after expiration of a Valid Claim of the Licensed Patent
Rights covering the applicable Vaccine product, QS-21 Vaccines means any Vaccine
product of GSK or its Affiliates or Third Party Sublicensees formulated using
QS-21.

1.32 “Regulatory Authority” means the U.S. or foreign government agency or
health authority that regulates and grants recommendations for approvals for the
manufacture and sale of pharmaceutical products.

1.33 “Release” has the meaning set forth in Section 4.1 hereof.

1.34 “Specifications” means the applicable release specifications for QS-21
agreed to by the Parties and set out in Exhibit A attached hereto and
incorporated herein, as may be amended from time to time by mutual agreement of
the Parties.

1.35 “Steering Committee” means the Steering Committee maintained in accordance
with this Agreement.

1.36 “Sublicensee” means any Affiliate or Third Party to whom GSK grants a
sublicense of any of the license rights granted to GSK pursuant to the terms and
conditions of the License Agreement.

1.37 “Supplier” means (a) Antigenics MA, in the case where Antigenics MA is
Manufacturing and supplying for GSK hereunder, or (b) GSK, in the case where GSK
is Manufacturing and supplying for Antigenics MA hereunder.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

8



--------------------------------------------------------------------------------

Confidential

 

1.38 “Term” has the meaning set forth in Section 8.1 hereof.

1.39 “Territory” means the world.

1.40 “Third Party” means any entity other than the Parties to this Agreement or
their respective Affiliates.

1.41 “Vaccine” means a preparation in finished form (not requiring any further
processing or packaging prior to sale to the end user).

1.42 “2006 Supply Agreement” has the meaning set forth in the second whereas
clause.

2. Steering Committee, Manufacturing Technology Transfer, Cooperation and
License Rights.

2.1 General. The Parties acknowledge that Antigenics MA transferred the
Manufacturing Technology Package to GSK in accordance with the Manufacturing
Technology Transfer Plan. Both Parties will perform their remaining respective
activities under and in accordance with the Manufacturing Technology Transfer
Plan in order to facilitate consistency in QS-21 Manufacturing between the two
Parties.

2.2 Steering Committee.

(a) Antigenics MA and GSK will maintain a steering committee (the “Steering
Committee”) to oversee the activities to be undertaken pursuant to this
Agreement. The Steering Committee will facilitate communication between the
Parties and provide a forum to review any technology transfer, supply and
Manufacturing matters pertaining to QS-21. The Steering Committee shall consist
of three (3) individuals appointed by each Party or such other number of
representatives the Parties may mutually agree upon and may also include
additional representatives from the Parties, as mutually agreed, on an ad-hoc
basis and shall be co-chaired by GSK and Antigenics MA. The co-chairs will
coordinate agendas and minute-taking for meetings of the Steering Committee.
Each Party may replace its Steering Committee representatives at any time upon
written notice to the other Party provided that, the Party intending to change
its representative(s) will [**] and will [**] to any [**]. The Steering
Committee may establish certain ad hoc sub-committees which consider certain
matters, including without limitation, one or more sub-committees (consisting of
at least one (1) individual from each Party) to address (i) technical matters in
dispute that have not been resolved under the Quality Agreement and
(ii) repetitive, specific cGMP issues.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

9



--------------------------------------------------------------------------------

Confidential

 

(b) The Steering Committee shall meet (in person, or by teleconference or
videoconference as agreed by the Parties) at least [**] during the [**] and
thereafter [**] (or more frequently as the Parties mutually agree is
appropriate, or on such dates and at such times as the Parties shall agree. The
Steering Committee (itself or through one or more sub-committees as contemplated
in Section 2.2(a) above) will, among other things: (i) oversee the disclosure of
Manufacturing Improvements in accordance with this Agreement; (ii) review and
manage the Manufacturing relationship hereunder, including without limitation,
review the Manufacturing requirements for QS-21 for Customer, (iii) discuss and
review for Supplier’s reasonable consideration, the [**], discuss and review
validation plans for Manufacturing, QC testing and facilities, and coordinate
efforts to ensure [**] between the two Parties; and (iv) address such other
matters as may be agreed to between the Parties, including open matters that may
exist at the level of the sub-committees. In addition and without limiting the
foregoing, the Steering Committee shall meet [**] starting [**] to discuss [**]
and [**], with respect to QS-21 Manufacturing to ensure that GSK will meet the
Capacity Date deadline of [**]. In such meetings, GSK shall provide the Steering
Committee with detailed summaries and updates with respect to the foregoing. All
information provided to Antigenics MA pursuant to this Section shall be
considered the Confidential Information of GSK in accordance with Article 9;
provided, however, that GSK grants permission to Antigenics MA to disclose such
information as may be necessary or reasonably useful: (i) to comply with any
applicable laws, rules, regulations, or guidelines, including to reference and
submit any such information to the FDA and other relevant Regulatory Authorities
and (ii) for Antigenics MA and its Affiliates and QS-21 licensees and customers
to [**] with respect to [**], and (ii) for inclusion in the QS-21 BMF or
comparable filing, subject to GSK’s confidential obligations to Third Parties.
All information provided to GSK pursuant to this Section shall be considered the
Confidential Information of Antigenics MA in accordance with Article 9, provided
however that Antigenics MA grants permission to GSK to disclose such information
as may be necessary or reasonably useful: (i) to comply with any applicable
laws, rules, regulations, or guidelines, including to reference and submit any
such information to the FDA and other relevant Regulatory Authorities, and
(ii) for securing product license with respect to QS-21 Vaccines, subject to
Antigenics MA’s confidential obligations to Third Parties. For the avoidance of
doubt, nothing in this subsection shall extend the limitation on Antigenics MA’s
right to grant sublicenses to practice Manufacturing Improvements to Manufacture
QS-21 as set forth in Section 2.6 below.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

10



--------------------------------------------------------------------------------

Confidential

 

(c) Subject to Section 10.1 below, the Steering Committee will operate by
consensus, and each Party will consider the other Party’s input in good faith,
provided however that [**] shall [**] in [**] on the [**] with [**] with respect
to [**], provided that (x) [**] shall not [**] in [**] that [**] in [**] to a
[**] or other [**], or [**] in [**] between (i) [**] and [**] (or, in the case
of [**], its [**]) [**], or (ii) each [**], or [**] hereunder); and (y) without
in any way limiting (x), Customer shall indemnify and hold harmless Supplier
from any liability incurred by Supplier as a result of [**].

2.3 Manufacturing Technology Transfer Plan, Manufacturing Technology Transfer
Team and Manufacturing Technology Package.

(a) Manufacturing Technology Transfer Plan. The Parties will use commercially
reasonable efforts to update the Manufacturing Technology Transfer Plan and
perform their respective activities thereunder, in an efficient and timely
manner and in accordance with any schedule that may be set forth in the
Manufacturing Technology Transfer Plan. The Parties acknowledge that Antigenics
MA has transferred to GSK all documents under the Manufacturing Technology
Package and the Parties have completed the Phase 1 of the Manufacturing
Technology Transfer Plan in accordance with the timelines set forth in the 2006
Supply Agreement. The Parties shall use commercially reasonable efforts to
complete their obligations under the Manufacturing Technology Transfer Plan.

(b) Establishment of Manufacturing Technology Transfer Team. Until completion of
the Manufacturing Technology Transfer Plan (as shall be amended by the Parties
in accordance with this Agreement), GSK and Antigenics MA shall maintain a
Manufacturing Technology Transfer Team comprised at least of four
(4) representatives designated by GSK and at least four (4) representatives
designated by Antigenics MA; provided that GSK and Antigenics MA may designate
an equal number of additional representatives from time to time. Either Party
may change its designees to the Manufacturing Technology Team at any time upon
written notice to the other Party. Each representative shall have appropriate
skills and competencies for its role on the team.

(c) Contact Persons. The Parties will identify contact persons to serve as the
primary contacts for and day-to-day management of the disclosure of the
Manufacturing Improvements under the Manufacturing Technology Transfer Plan and
this Agreement.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

11



--------------------------------------------------------------------------------

Confidential

 

(d) Transfer of the Manufacturing Technology Package. The Parties acknowledge
that Antigenics MA has accomplished the Completion of the Transfer of the
Manufacturing Technology Package and GSK has made the payment described in
Sections 5.2 (a) and (b) below in accordance with the provisions of Section 5.2.

2.4 Regulatory Cooperation.

(a) Access to Regulatory Documents and Communications. GSK will have the right
to cross-reference Antigenics MA’s BMF, and Antigenics MA has provided GSK with
a redacted copy of such BMF. GSK shall also have the right to file or have filed
its own BMF, and shall provide and hereby provides Antigenics MA (and its Third
Party manufacturer, Affiliates, and QS-21 licensees and customers) with an
automatic, blanket right to cross-reference such BMF for all indications. GSK
shall provide Antigenics MA with a redacted copy of any such BMF. In addition,
each Party shall provide the other Party with relevant sections of its BMF upon
update, and shall maintain its BMF for a period of [**] from the Effective Date
of this Agreement, unless otherwise agreed to between the Parties. In addition,
GSK shall promptly cooperate with Antigenics MA and provide Antigenics MA with
any necessary additional documentation to effectuate the foregoing. In addition,
each Party shall promptly send the other Party a copy of any material notices,
material reports, and other material communications it has received from any
Regulatory Authority or other governmental entity concerning QS-21. Antigenics
MA will discuss with GSK any material documents relating to Manufacturing
matters for the QS-21 Vaccines pertaining to the QS-21 that Antigenics MA
receives from, or intends to submit to, the Regulatory Authorities in the
Territory in line with Section 5.8 of the License Agreement and GSK will discuss
with Antigenics MA any material documents relating to Manufacturing matters for
QS-21 or QS-21 Vaccines pertaining to the QS-21 that GSK receives from, or
intends to submit to, the Regulatory Authorities in the Territory in line with
Section 5.8 of the License Agreement. Upon one Party’s reasonable request, the
other Party will reasonably cooperate with the requesting Party in support of
all regulatory filings involving QS-21, including participation in meetings with
Regulatory Authorities as appropriate. In addition, Supplier will authorize and
reasonably cooperate with Customer to prepare any visit or inspection requested
by Regulatory Authorities.

(b) Changes to Manufacturing Processes. Any changes to Manufacturing processes
shall be handled pursuant to the provisions of the Quality Agreement and
Section 2.8 of this Agreement.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

12



--------------------------------------------------------------------------------

Confidential

 

(c) Adverse Events Reporting. GSK shall be responsible for reporting all safety
related events from studies of QS-21 Vaccines to the appropriate Regulatory
Authorities and agencies according to the applicable local regulations,
including without limitation, the regulations outlined in 21 CFR 312.32 (and
other applicable international regulations). GSK and Antigenics MA shall keep
each other informed of any serious adverse reactions, or other significant,
unusual or unexpected safety findings related to QS-21 as provided for in
Section 5.8 of the License Agreement.

(d) Compliance. Notwithstanding the foregoing and for the avoidance of doubt,
(i) GSK shall comply, and shall cause its Sublicensees to comply, with the
Specifications, the cGMP and all applicable federal and state laws, rules,
regulations and guidelines in connection with its performance under this
Agreement, the Manufacture of QS-21, and the development and commercialization
of QS-21 Vaccines; and (ii) Antigenics MA shall comply, and shall cause its
Affiliates and Third Party Manufacturer (other than the contract manufacturer
selected by the Steering Committee, whose compliance shall be the joint
responsibility of Antigenics MA and GSK) to comply, with the Specifications, the
cGMP and other applicable federal and state laws, rules and regulations in
connection with its performance under this Agreement and the Manufacture of
QS-21. Without limiting the generality of the foregoing, GSK shall use
Commercially Reasonable Efforts (as such term is defined in the License
Agreement) to ensure compliance with all applicable product safety, product
testing, product labeling, package marking, and product advertising laws and
regulations and International Conference on Harmonisation (ICH) Guidelines. As
between the Parties, GSK shall be solely responsible for diligently obtaining
all required and/or necessary Regulatory Authority authorizations and approvals
to develop, Manufacture and commercialize QS-21 Vaccines hereunder and under the
License Agreement.

(e) Product Recalls. Any products recalls will be handled pursuant to the terms
of the Quality Agreement.

2.5 License Grant to GSK.

(a) Subject to the terms and conditions of this Agreement (including without
limitation, the provisions of Article 4 below and the retained rights of
Antigenics MA set forth in Section 2.5(b) below), Antigenics MA hereby grants to
GSK a [**], right and license (with the right to grant sublicenses to its
Affiliates and Sublicensees as defined in the License Agreement, subject to the
provisions of Section 2.5(c) below) to the Manufacturing Technology for the sole
purpose of Manufacturing QS-21: (i) to supply Antigenics MA (and its Affiliates
and QS-21 licensees and customers) in accordance with this Agreement, and
(ii) to develop, make, have made, use, sell, offer for sale and import QS-21
Vaccines. To the extent that Antigenics MA

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

13



--------------------------------------------------------------------------------

Confidential

 

subcontracts or sublicenses with its Affiliates or Third Parties to Manufacture
for GSK hereunder, Antigenics MA shall obtain the right under the intellectual
property rights of such Affiliate or Third Party related to the Manufacture of
QS-21, with the right to grant sublicenses to GSK and its Affiliates (and such
license shall be further sublicensable by GSK to its Affiliates and
Sublicensees, subject to the provisions of Section 2.5(c) below), to use any
such intellectual property necessary for or actually applied to the Manufacture
of QS-21 that is discovered or developed by such Affiliate or Third Party to
preserve the license granted to GSK and its Affiliates in this Section.

(b) Notwithstanding the provisions of Section 2.5(a) above, Antigenics MA hereby
retains the right and has the obligation to Manufacture QS-21 for GSK as set
forth in Section 3.1 below, and any other parties. For the avoidance of doubt,
nothing in this Section 2.5 shall be construed to prevent Antigenics MA from
Manufacturing or having Manufactured QS-21 for itself or any other parties. For
the Term of this Agreement, GSK agrees to Manufacture or have Manufactured QS-21
solely in accordance with this Agreement, and for the term of the License
Agreement and thereafter to use QS-21 solely to develop, make, have made, use,
sell, offer for sale and import QS-21 Vaccines.

(c) GSK may grant sublicenses to Sublicensees provided that:

(i) the Sublicensee will practice the Manufacturing Technology only to the
extent granted to GSK under this Agreement;

(ii) GSK and each Affiliate Sublicensee will sign a side letter under which the
Affiliate Sublicensee will agree to be bound by the terms of this Agreement;

(iii) GSK and each Third Party Sublicensee shall enter into a written agreement
subject to, consistent with, and not to extend beyond the scope of GSK’s rights
under, and the terms and conditions of, this Agreement, or provide for
Sublicensee obligations inconsistent with or less than GSK’s obligations under
this Agreement, and which written agreement shall require the Third Party
Sublicensee to agree to be bound by and comply with provisions that are
consistent with the provisions of this Agreement;

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

14



--------------------------------------------------------------------------------

Confidential

 

(iv) GSK shall remain responsible for compliance by any Sublicensee receiving a
sublicense hereunder with all terms and conditions of this Agreement relevant to
such Sublicensee. GSK shall promptly provide Antigenics MA with a copy of the
relevant provisions of such agreement entered into with any Third Party
Sublicensee redacted as may be deemed appropriate by GSK for confidentiality or
legal reason; and

(v) in addition and notwithstanding the foregoing, GSK may grant sublicenses to
Affiliate subsidiaries controlled by GSK without entering into a written side
letter or sublicense agreement with such subsidiaries, provided that GSK shall
and hereby guarantees and remains primarily responsible for the performance of
such subsidiaries in accordance with this Agreement.

Should this Agreement terminate for any reason, at GSK’s request (or Antigenics
MA’s election in the event this Agreement and the licenses granted to GSK
hereunder are terminated by Antigenics MA for GSK’s material breach in
accordance with Section 8.4(c)), and provided that GSK’s Third Party Sublicensee
continues to comply with the provisions of the written agreement to be entered
into pursuant to this Section, the Third Party Sublicense shall survive,
provided that Antigenics MA shall be substituted for GSK and become the direct
licensor of GSK’s Third Party Sublicensee, provided that Antigenics MA has
approved or has not reasonably objected to such written agreement. However,
Antigenics MA shall assume no obligations of GSK under such written agreement,
other than the obligation to grant the Manufacturing rights contemplated in this
Section 2.5, unless Antigenics MA otherwise agrees.

2.6 License Grant to Antigenics MA. Subject to the terms and conditions of this
Agreement, GSK shall grant and hereby grants to Antigenics MA and its Affiliates
a [**], right and license, with the right to grant sublicenses, to any
Manufacturing Improvement (whether or not patented or patentable) to make or
have made QS-21. For the avoidance of doubt, nothing in this Section 2.6 shall
be construed as granting Antigenics MA any right to [**] or to [**]. To the
extent that GSK subcontracts or sublicenses with its Affiliates or Third Parties
for the performance of GSK’s rights or obligations hereunder in accordance with
this Agreement, GSK shall obtain the right under the intellectual property
rights of such Affiliate or Third Party related to the Manufacture of QS-21,
with the right to grant sublicenses to Antigenics MA and its Affiliates (and
such license shall be further sublicensable by Antigenics MA), to use any such
intellectual property necessary for or actually applied to the [**] that is
discovered or developed by such Affiliate or Third Party to preserve the license
granted to Antigenics MA and its Affiliates in

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

15



--------------------------------------------------------------------------------

Confidential

 

this Section. Notwithstanding the foregoing, Antigenics MA’s right to grant
sublicenses to any Manufacturing Improvements of GSK to [**] conceived and
reduced to practice after the effective date of the Letter shall be limited to
[**] of [**] provided that such [**] may in no event be a party listed on
Exhibit C-1. In the event that GSK identifies a party not listed on Exhibit C-1
for whom GSK does not want Antigenics MA to grant sublicense rights hereunder in
the future, and such third party is a GSK Direct Competitor (as hereinafter
defined), such party may be added to Exhibit C-1 upon mutual agreement of the
Parties. In such an event, GSK shall notify Antigenics MA and shall provide
Antigenics MA with reasonable basis for identifying such party as a GSK Direct
Competitor. In the event that Antigenics MA disagrees with GSK’s determination,
then the matter shall be resolved in accordance with Section 10.1. A GSK Direct
Competitor shall be defined as any company active in [**] and/or [**] of [**]
and/or [**]. For the avoidance of doubt, not all parties listed in Exhibit C-1
as of the effective date of the Letter were Direct Competitors of GSK. For
further clarification, for purpose of this Section the following entities are
not to be regarded as a GSK Direct Competitor: (a) [**] or its [**], or
(b) Third Party contract manufacturers whose primary business is contract
manufacturing, including without limitation, the parties listed on Exhibit C-2.

2.7 No Other Rights. Except for the express licenses granted pursuant to this
Article 2, no license, express or implied, is granted by either Party to the
other Party under any intellectual property or other rights owned or controlled
by such Party pursuant to this Agreement.

2.8 Disclosure of Manufacturing Improvements. For the avoidance of doubt, no
obligations on either Party to disclose Manufacturing Improvements (and in the
case of Antigenics MA, [**]) are implied by the license grants set forth herein,
and the only Manufacturing Improvements (and in the case of Antigenics MA, [**])
disclosure obligations under this Agreement are the specific disclosure and
reporting obligations expressly set forth in this Agreement, the Quality
Agreement or the Manufacturing Technology Transfer Plan. The Parties agree that
each Party will promptly disclose to the other Party those Manufacturing
Improvements that are modifications, alternatives, improvements or other changes
to the Manufacturing process that may reasonably affect the yield, scale, cost,
purity, or efficiency of the Manufacturing process, or the Specifications and
shall cooperate with the other Party for a period not to exceed [**] from the
last supply to the other Party hereunder to enable the other Party to practice
such modifications, improvements or other changes in its Manufacturing processes
in accordance with such other Party’s rights under this Agreement. For the
avoidance of doubt Antigenics MA shall be entitled to share Manufacturing
Improvements conceived by GSK to its [**] and applicable Regulatory Authorities,
but shall not be entitled to disclose such Manufacturing Improvements to [**].
In the event that either Party requires the other Party to Manufacture a batch
of QS-21 not otherwise to be produced by such Party, in furtherance of this
provision, the requesting Party agrees to purchase

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

16



--------------------------------------------------------------------------------

Confidential

 

such batch at a transfer price of [**] of the [**]. In addition, in the event
that either Party requires the other Party to perform any analytical testing
outside of the Manufacture of QS-21 in accordance with the provisions of Article
3 in furtherance of this provision and not otherwise to be performed by such
Party, the Parties shall negotiate in good faith a [**] to be paid by the
requesting Party for such services.

3. Manufacture and Supply Obligations.

3.1 Supply Obligations of Antigenics MA. The Parties acknowledge and agree that,
subject to the terms and conditions contained in the 2006 Supply Agreement,
until the Manufacturing Transition Date (as defined under the 2006 Supply
Agreement), GSK agreed to purchase solely from Antigenics MA or it Affiliates
(or [**] or another Third Party manufacturer approved by GSK, such approval not
to be unreasonably withheld or delayed), and Antigenics MA or its Affiliates (or
a Third Party manufacturer approved by GSK, such approval not to be unreasonably
withheld or delayed) agreed to supply GSK and its Sublicensees with one hundred
percent (100%) of their initial requirements of QS-21 (subject to the
Manufacturing Capacity) for use solely in the development, marketing and sale of
QS-21 Vaccines in the Territory. However, after the effective date of the
Letter, GSK had and shall have no further obligation to purchase QS-21 from
Antigenics MA (or its Affiliates or Third Party designee), and Antigenics MA (or
its Affiliates or Third Party designee) shall have no further obligation to
supply GSK and its Sublicensees QS-21, subject to the remaining provisions of
this Section 3.1. Subject to the terms and conditions contained in this
Agreement, GSK shall purchase from Antigenics MA (or its approved Third Party
manufacturer) and Antigenics MA (or its approved Third Party manufacturer) shall
supply to GSK, pre-commercial grade QS-21 in the amounts and timelines set forth
on Exhibit B.

3.2 Supply Obligations of GSK. At and upon Antigenics MA’s election but not
before the GSK Capacity Date, and subject to the terms and conditions contained
in this Agreement, GSK shall supply Antigenics MA (and Antigenics MA’s
Affiliates and QS-21 licensees and customers) with up to [**] per [**] of
commercial grade QS-21 for up to [**] from the [**] of [**] from Antigenics MA
to GSK. GSK shall reasonably consider any request by Antigenics MA or its
Affiliates or [**] to extend the [**] supply term if such request will not
unreasonably interfere with GSK’s business or QS-21 supply needs. GSK shall keep
Antigenics MA informed as to its timelines for having commercial grade QS-21
Manufacturing capabilities. In the event that GSK determines that there is a
possibility that it will not be able to supply QS-21 to Antigenics MA by [**],
or thereafter have an inability to supply Antigenics MA with quantities
requested by Antigenics MA, GSK shall immediately notify Antigenics MA and
cooperate with Antigenics MA to address such inability. For the avoidance of
doubt, Antigenics MA has no obligation to purchase QS-21 from GSK.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

17



--------------------------------------------------------------------------------

Confidential

 

3.3 Supply to GSK’s Sublicensees. Prior to supplying any Sublicensee under the
License Agreement with QS-21 supplied to GSK hereunder, GSK shall enter into a
written agreement with such Sublicensee pursuant to which such Sublicensee
acknowledges and agrees to be subject and subordinate to the provisions of this
Agreement (but specifically excluding the obligation of such Sublicensee to [**]
from Antigenics MA or [**] to Antigenics MA, or make [**] to Antigenics MA other
than the [**] set forth in Section [**]).

3.4 Forecasts and Purchase Orders. Customer shall issue forecasts and firm
purchase orders for those amounts of QS-21 it intends to purchase from Supplier
hereunder as set forth below. For the avoidance of doubt, and subject to GSK’s
obligations to purchase QS-21 in the amounts and in accordance with the
timelines set forth in Exhibit B, Customer has no obligation to purchase QS-21
from Supplier, other than those quantities for which Customer becomes bound and
obligated in accordance with the remaining provisions of this Section 3.4.

(a) Rolling Forecasts. Commencing [**] before, and continuing for so long as,
Supplier has Manufacture and supply obligations under this Agreement and,
subject to the last sentence of this Section 3.4(a), the following provisions
shall apply. Not later than the first day of each calendar quarter, Customer
shall provide Supplier with a rolling quarterly forecast of the quantity of
QS-21 that it expects to purchase from Supplier for the following next [**]
calendar quarters, which shall be binding on Customer for hundred percent
(100%) as to the first [**] quarters, be binding on Customer for between [**]
and [**] of the quantities of QS-21 forecasted for the next [**] quarters, and
be non-binding on Customer as to the remaining [**)] calendar quarters. In the
event that Customer does not comply with the provisions of this Section 3.4(a)
and fails or delays to provide its forecasts hereunder, then Supplier will
notify Customer and Customer shall have [**] to comply with its obligations,
otherwise Supplier may elect to fill the purchase order(s) to be placed in
accordance with Section 3.4(b) below for any of the quarters of the concerned
forecast, but is not obligated to do so. Notwithstanding the foregoing, attached
hereto as Exhibit B are GSK’s binding forecasts for QS-21 it intends to order
from Antigenics MA for the time period from Q3 2007 through Q4 2008, and with
respect to orders made by GSK, this Section 3.4(a) shall only apply to amounts
of QS-21 ordered by GSK in excess of those amounts set forth on Exhibit B, to
the extent the Parties agree that GSK may order excess amounts pursuant to the
provisions of Exhibit B.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

18



--------------------------------------------------------------------------------

Confidential

 

(b) Firm Purchase Orders. Not later than [**] prior to the beginning of each
[**] for which Supplier has Manufacture and supply obligations under this
Agreement, Customer shall provide Supplier with a firm purchase order for the
quantity of QS-21 it intends to purchase hereunder during such [**]. Each firm
purchase order shall specify the quantity of QS-21 to be ordered. Such firm
purchase order commits Customer to purchase [**] of the quantity of QS-21 set
forth in the purchase order during that [**]. In the event that Customer does
not comply with the foregoing provisions of this Section and delays ordering or
does not submit a purchase order for a particular [**] in a given [**], then
Supplier may notify Customer and Customer shall have [**] to comply with its
purchase order obligations (and Supplier shall have an additional [**] to supply
Customer beyond the period specified in Section 3.4(c) below). In case of
Customer’s failure to do so, Supplier is relieved of its Manufacture and supply
obligations with respect to the applicable [**] for which no purchase order was
submitted. Notwithstanding the foregoing, in the event that (i) GSK fails to
submit any purchase order with respect to orders of QS-21 binding on GSK as set
forth on Exhibit B, Antigenics MA retains the right to treat Exhibit B as such
purchase order, and to deliver to, and charge GSK for, QS-21 as set forth
therein in such [**]; (ii) Customer fails to submit any purchase order with
respect to orders of QS-21 binding upon Customer as set forth in Section 3.4
(a) (other than those set forth on Exhibit B), Supplier retains the right to
treat [**] of the quantities mentioned in Customer’s forecasts for the first
[**] and [**] of the quantities mentioned in Customer’s binding forecasts for
the next [**] of any relevant period as firm purchase orders. For the avoidance
of doubt, in no event shall Supplier be obligated to Manufacture and supply
QS-21 in excess of the Manufacturing Capacity unless otherwise agreed in writing
by Supplier.

(c) Delivery. Supplier shall deliver within [**] of the applicable [**] (the
“Contractual Delivery Date”), and in accordance with the Specifications, [**] of
the quantity of QS-21 set forth in the applicable firm purchase order (subject
to the Manufacturing Capacity) for the applicable calendar quarter. Such QS-21
shall not [**]; provided, however, that Supplier may make delivery of any firm
purchase order that is for less than the amount set forth in Customer’s binding
forecast for that quarter, subject to payment by Customer of the [**] of the
[**] up to the amount set forth in the applicable binding forecast. In addition,
Supplier shall have the right to reject any purchase order that is otherwise
inconsistent with the requirements of this Agreement. If Supplier determines
that any firm purchase order submitted by Customer and not rejected by Supplier
hereunder cannot be filled by the Contractual Delivery Date, including, without
limitation, as a result of a supply failure by a Third Party manufacturer,
Supplier shall notify Customer in writing promptly upon making such
determination. In such case, the Parties will work together, in good faith, to
identify an appropriate resolution to the supply problem. If the Parties cannot
reach an

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

19



--------------------------------------------------------------------------------

Confidential

 

agreement on an appropriate resolution to the problem within [**] of bringing
this to the attention of the Steering Committee for resolution, then at either
Party’s written request but without prejudice to Section 3.5(d), resolution of
the problem will be governed by the terms of Section 10.1 hereof.
Notwithstanding the foregoing or any other provision of this Agreement, in the
event GSK orders QS-21 for any calendar quarter in an amount greater than
[**]percent ([**]%) of the quantity ordered in the firm purchase order for the
[**], Antigenics MA will use commercially reasonable efforts to meet the order,
but shall be deemed to have met the order if it supplies by the Contractual
Delivery Date [**] percent ([**]%) of the quantities ordered in the firm
purchase order for the [**]. In calculating [**] ([**]%) of the quantities
ordered in firm purchase orders for the [**], the Parties shall exclude
quantities ordered in the [**] in excess of that which Antigenics MA must supply
in order to have been deemed to have met the order. Although Supplier may upon
request from Customer agree from time to time in its sole discretion to deliver
QS-21 in [**], any such agreement in a given instance shall in no event obligate
Supplier to deliver subsequent future orders of QS-21 in any [**] but the [**].

(d) Shipping. Each order of QS-21 shall be shipped F.O.B. Supplier’s facilities
(U.C.C. terms) or, in the event Supplier has a Third Party Manufacture QS-21 in
accordance with this Agreement, then at Supplier’s discretion, F.O.B. the Third
Party’s facilities. Shipping will be according to the purchase order and to any
other specific written instructions of Customer reasonably acceptable to
Supplier or its approved Third Party manufacturer (or if no written instructions
are given, by a common carrier selected by Supplier and reasonably agreeable to
Customer, taking into consideration the specific nature of QS-21). Title to and
risk of loss for any order of QS-21 purchased by Customer shall pass to Customer
upon the common carrier taking possession and control of the order of QS-21.
Unless otherwise agreed to between the Parties, all QS-21 shall be [**] and in
accordance with shipping instructions provided by Customer to Supplier from time
to time.

(e) All forecasts and purchase orders to be provided by Customer to Supplier
hereunder may be transmitted to Supplier via email, provided that Supplier
confirms receipt thereof within [**]. Such email communications to Antigenics MA
shall be sent to smonks@antigenics.com with a copy to dpetersen@antigenics.com.
Such email communications to GSK shall be sent to jean.gilliard@gskbio.com with
a copy to pierre.desmons@gskbio.com. In the event that Supplier does not confirm
receipt within [**], Customer shall contact Supplier to ensure that Supplier
received such email, or in the alternative, Customer may provide such forecast
or purchase order via the notice requirements of Section 10.12 of this
Agreement.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

20



--------------------------------------------------------------------------------

Confidential

 

3.5 Supply Controls.

(a) Orders From [**]. Unless otherwise elected by Antigenics MA, any QS-21
orders from [**] shall be through Antigenics MA.

(b) Manufacturing Facility Locations. Supplier shall select in its sole
discretion its location for QS-21 Manufacturing, subject to the other provisions
of this Agreement including by out-contracting such Manufacturing to Third Party
Manufacturer(s). Quality aspects will be managed by Supplier in accordance with
this Agreement, cGMP, the Quality Agreement, and the specifications agreed to
between the Parties, and pursuant to guidelines and recommendations issued from
time to time by the Regulatory Authorities.

(c) Customer [**] Procurement. Subject to the provisions of this Section 3.5(c),
Antigenics MA will use commercially reasonable efforts to assist GSK in
arranging for the continuous supply of [**] to GSK directly from [**] or another
[**] of Antigenics MA at [**] to those applicable to [**]. In the event that GSK
[**] from another [**], it shall notify Antigenics MA, and upon Antigenics MA’s
request, GSK will use commercially reasonable efforts to [**] in [**] for [**]
from such [**] at [**] to those applicable to [**]. Upon written request of
Antigenics MA, GSK shall provide Antigenics MA with copies of [**] and [**] of
[**] from such [**] by or on behalf of GSK.

(d) Supplier Inability to Supply. Supplier shall use commercially reasonable
efforts to supply Customer with quantities of QS-21 ordered from Supplier by
Customer pursuant to Article 3 above. As soon as Supplier determines it will be
unable to deliver to Customer the quantities of QS-21 ordered with respect to
any particular calendar quarter, Supplier shall immediately notify Customer, and
Customer shall then be released of its obligations under any binding forecasts
or purchase orders with respect to such quantities of QS-21 that Supplier is
unable to fill for the time period that Supplier is unable to meet such Customer
orders [**]. In the event that Customer engages a Third Party to Manufacture as
a result of Supplier’s inability to supply hereunder, then Supplier will
cooperate with such Third Party in its efforts, consistent with the terms of
this Agreement.

4. Supply Conditions.

4.1 Documentation with Deliveries. Supplier shall provide, or shall cause any
Third Party manufacturer in accordance with this Agreement to provide, to
Customer, together with each shipment of QS-21, all documentation set forth in
the Quality Agreement, documenting the quality control authorized release of
such shipment in accordance with the terms and conditions of the Quality
Agreement (the “Release”).

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

21



--------------------------------------------------------------------------------

Confidential

 

4.2 Testing and Acceptance. Customer shall have [**] after the delivery to
Customer of the order of QS-21 supplied hereunder to determine whether the QS-21
conforms to the Specifications (using the same validated test methods as the
Supplier) and order quantity. Supplier shall transfer [**] and [**] to enable
qualification of [**]. Customer will be deemed to have acknowledged that an
order of QS-21 conforms to the Specifications and order quantity and is
accepted, unless Customer rejects the QS-21 order by giving written notice of
non-conformity to Supplier within such [**] period. If Customer determines that
the QS-21 order fails to meet the Specifications, or that there is a shortage in
the quantity delivered, it shall promptly so notify Supplier in writing within
such [**] period. Any such notice shall specify the reason, with supporting
documentation, for the non-conformity or the details of any quantity shortage,
as the case may be. In the event that Supplier agrees that an order of QS-21 is
non-conforming with the Specifications or that there was a shortage in quantity
delivered, Supplier shall, at its own cost (including shipping) use commercially
reasonable efforts to replace the non-conforming quantities of QS-21 or make up
the shortage, as soon as reasonably possible. If Supplier does not agree that
the particular order of QS-21 fails to meet the Specifications or that it
delivered a shortage of QS-21, it shall notify Customer and the Parties (through
the Steering Committee) shall try to negotiate a mutually satisfactory
resolution of their differences. Should a dispute over the conformity of a QS-21
order persist beyond [**] days after Supplier’s notice to Customer of
disagreement, a representative sample of the QS-21 at issue shall be submitted
to an independent testing laboratory designated by Customer and reasonably
agreeable to Supplier for testing against the Specifications using the same
validated test methods in use at Supplier. Both Parties shall cooperate in
method transfer and supply of reference materials to enable qualification of the
independent test laboratory. The test results obtained from such laboratory
shall be final and binding on the Parties. The cost of such test shall be borne
by the Party whose results disagree with those of the independent laboratory.
Where the test results demonstrate that the QS-21 order fails to meet any of the
Specifications, Supplier shall replace the non-conforming quantities of QS-21 at
no additional cost to Customer as soon as reasonably possible after receipt of
such results. The provisions of this Section shall not apply to any QS-21
damaged or lost in transit after delivery by Supplier to the common carrier,
which shall be the responsibility of Customer.

4.3 Sample Testing and Records. Sample testing and record retention shall be in
accordance with the Quality Agreement.

4.4 Inspections. During the term of Supplier’s Manufacture and supply
obligations under this Agreement, and subject to the last sentence of this
Section 4.4, Supplier shall permit a reasonable number of Customer employees or
agents (which in the case of [**], may include [**]) or an independent qualified
inspector reasonably acceptable to [**] and/or its QS-21 customers and licensees
as appropriate, as Customer may reasonably request from time to time, at least
[**] per [**] (and more often if

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

22



--------------------------------------------------------------------------------

Confidential

 

there are repetitive, specific cGMP issues), access to Supplier’s QS-21
manufacturing facilities during normal business hours for the purpose of
Manufacturing and quality control compliance reviews and inspections (at each
Party’s own cost and expense), subject to the remaining provisions of this
Section 4.4. Customer agrees that prior to any such employee or agent visitor
entering such QS-21 manufacturing facilities, Customer will provide Supplier
with (a) written notice of the visit at least [**] in advance for routine annual
audits, and (b) reasonable advance notice, and in no event less then [**] notice
for [**]. In addition, Customer will obtain from such employees or agents or
independent inspector a binding confidentiality agreement in a form acceptable
to Supplier (including an express acknowledgement that any such [**] shall not
have the right to [**] to [**], except in the case expressly provided for in
Section [**]) in advance of any visit and that these audits do not take place
more often than reasonably necessary. The Parties agree that Supplier may refuse
access to or eject any Customer employee or agent if Supplier reasonably
believes, and can reasonably demonstrate to Customer that it has grounds for
such belief, that such employee or agent is or may be a security risk to
Supplier or does not meet Supplier’s safety or security requirements. Supplier
shall have no liability under this Agreement for refusing access to or ejecting
such individual(s). Customer further agrees to protect, defend, indemnify, and
hold harmless Supplier and its officers, directors, employees, agents and
assignees, from all demands, claims, actions, liability, loss, damage, costs and
expenses including reasonable attorney’s fees, arising out of any claims for
personal injury or property damage caused by a Customer employee or agent while
visiting such QS-21 manufacturing facilities. Notwithstanding the foregoing, if
GSK’s request to inspect the QS-21 manufacturing facilities as contemplated
hereunder conflicts with any Third Party rights to which Antigenics MA has
Manufacture or supply obligations, the Parties will work together, in good
faith, to identify an appropriate resolution to the conflict. Further
notwithstanding the foregoing, in the event that Antigenics MA has engaged a
Third Party to Manufacture and supply QS-21 to Antigenics MA for subsequent
supply to GSK pursuant to this Agreement, Antigenics MA shall [**] with respect
to such [**].

4.5 Exchange of Information. The Parties shall fully cooperate to achieve
acceptance of QS-21 Manufacturing facilities by Regulatory Authorities, and to
exchange information about lots produced by the Parties in accordance with this
Agreement, the Quality Agreement and the Manufacturing Technology Transfer Plan.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

23



--------------------------------------------------------------------------------

Confidential

 

5. Consideration.

5.1 Upfront Payment to Antigenics MA. As partial consideration for the
Manufacturing Technology rights transferred to GSK pursuant to the 2006 Supply
Agreement and this Agreement, and Antigenics MA’s agreement to provide expertise
in connection therewith in accordance with the 2006 Supply Agreement and this
Agreement, the Parties acknowledge that GSK made a non-refundable,
non-creditable upfront payment to Antigenics MA in the amount of three million
dollars (US$3,000,000) on July 12, 2006.

5.2 Additional Payments. As further consideration for the Manufacturing
Technology rights and licenses transferred to GSK pursuant to the 2006 Supply
Agreement and this Agreement, and Antigenics MA’s agreement to provide expertise
in connection therewith in accordance with the 2006 Supply Agreement and this
Agreement, and as consideration for entering into the Letter and this Agreement,
GSK has or shall pay Antigenics MA the following non-refundable, non-creditable
additional payments upon receipt of an invoice from Antigenics MA:

 

Payment Trigger/Due Date

   Payment
Amount (a) For Completion of the Transfer of the Manufacturing Technology
Package to GSK prior to the Effective Date of this Agreement    US $2,000,000


(was paid)

(b) For entering into the Letter and this Agreement (in lieu of the milestone
payable under the 2006 Supply Agreement for Release of [**] Lots of QS-21
Manufactured by Antigenics MA in accordance with the Specifications)   
US $2,000,000


(was paid)

(c) As consideration for a substantial portion of the Manufacturing profits that
the Parties anticipate would have otherwise been owing to Antigenics MA under
the 2006 Supply Agreement, the following additional payments shall be made:   

•     On or before December 31, 2008

   US $1,750,000

•     On or before [**]

   US $[**]

•     On or before [**]

   US $[**]

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

24



--------------------------------------------------------------------------------

Confidential

 

5.3 Manufacturing Technology Transfer Royalty. As further consideration for the
Manufacturing Technology rights transferred to GSK pursuant to the 2006 Supply
Agreement and this Agreement, and Antigenics MA’s agreement to provide expertise
in connection therewith in accordance with the 2006 Supply Agreement and this
Agreement, commencing with the First Commercial Sale of QS-21 Vaccines by GSK or
its Affiliates or Third Party Sublicensees or distributors, GSK shall pay
Antigenics MA a Manufacturing Technology transfer royalty (“Manufacturing
Technology Transfer Royalty”) of [**] percent ([**]%) of Net Sales throughout
the Territory.

This Manufacturing Technology Transfer Royalty obligation shall apply: (i) with
respect to prophylactic QS-21 Vaccines for ten (10) years after the First
Commercial Sale of the first prophylactic QS-21 Vaccine in a Major Market
Country (as defined below); and (ii) with respect to therapeutic QS-21 Vaccines
for ten (10) years after the First Commercial Sale of the first therapeutic
QS-21 Vaccine in a Major Market Country.

In addition and notwithstanding the foregoing, in no event shall the foregoing
Manufacturing Technology Transfer Royalty obligation apply with respect to QS-21
Vaccines in the [**] for less than [**] years after the First Commercial Sale of
the first prophylactic or first therapeutic [**]; and in no event shall the
foregoing Manufacturing Technology Transfer Royalty obligation apply with
respect to QS-21 Vaccines in the [**] for less than [**] years after the First
Commercial Sale of the first prophylactic or first therapeutic [**].

As used herein, “Major Market Country” means the countries of the United States,
France, Germany, Italy, the United Kingdom, Canada, Spain, Australia, Japan and,
in the case of a Licensed Vaccine for the Licensed Indication of [**].

The foregoing Manufacturing Technology Transfer Royalty shall not be subject to
any reductions.

5.4 QS-21 Supply Transfer Pricing. As consideration for Antigenics MA agreeing
to supply GSK with QS-21 under this Agreement, GSK shall pay Antigenics MA a
transfer price of [**] percent ([**]%) of the Fully Burdened Costs for QS-21
delivered hereunder up to [**], and thereafter GSK shall pay Antigenics MA a
transfer price of [**] percent ([**]%) of the Fully Burdened Costs for QS-21
delivered hereunder. As consideration for GSK agreeing to supply Antigenics MA
with QS-21 under this Agreement, Antigenics MA shall pay GSK a transfer price of
[**] percent ([**]%) of the Fully Burdened Costs for QS-21 delivered hereunder,
provided that in the event that GSK has more than one QS-21 Manufacturing
facility (itself or through a Third Party), then for purposes of determining the
Fully Burdened Costs of QS-21 Manufacturing by GSK, the Fully Burdened

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

25



--------------------------------------------------------------------------------

Confidential

 

Cost components shall not exceed the average of such costs among the various
facilities, and provided further that in no event shall the Fully Burdened Cost
components exclusive of the Manufacturing direct labor and direct material costs
exceed [**]. Supplier shall invoice Customer upon delivery to the common carrier
and Customer shall pay Supplier in U.S. dollars (USD) within [**] days of the
invoice date unless rejected by Customer under Section 4.2 for each order of
QS-21.

5.5 Customer’s Audit Rights. At the request of Customer, upon at least [**]
prior written notice to Supplier and at the expense of Customer (except as
otherwise provided below), Supplier shall permit an experienced, independent
certified public accountant selected by Customer and reasonably acceptable to
Supplier to inspect, during regular business hours, any such records of Supplier
for the then-preceding [**] solely to the extent necessary to verify Fully
Burden Costs provided that such inspection shall not take place more often than
once a year, and shall not cover such records for more than the preceding [**]
and shall not cover the same records more than once unless this is reasonably
necessary for confirming the accuracy of existing records. Results of any such
inspection shall be made available to both Parties.

6. Payments, Reports and Records.

6.1 First Commercial Sale. GSK shall notify Antigenics MA of the occurrence of
the First Commercial Sale of each therapeutic QS-21 Vaccine and each
prophylactic QS-21 Vaccine in each country within [**] days of its occurrence.

6.2 Payments. Commencing with the First Commercial Sale of the first QS-21
Vaccine in any country, GSK shall furnish to Antigenics MA a written report
within [**] days after [**] of each [**] showing, on a country-by-country basis:
(i) Gross Sales by GSK and its Affiliates and Third Party Sublicensees during
the reporting period; (ii) the Net Sales of all such QS-21 Vaccines sold, and
qualifying discounts as described in Section 1.26, listed by category of
deductions; (iii) the Manufacturing Technology Transfer Royalties payable in
United States dollars which shall have accrued hereunder in respect of such
sales; (iv) withholding taxes, if any, required by law to be deducted in respect
of such sales, as applicable; and (v) the exchange rates used in determining the
amount of United States dollars. All Manufacturing Technology Transfer Royalty
payments shown to have accrued to Antigenics MA by each report provided for
under this Section shall be due and payable on the date such report is due. If
no payments are due for any reporting period hereunder, GSK shall so report. All
payments to Antigenics MA under this Agreement shall be made in United States
dollars by check payable to “Antigenics Inc.” or, if requested by Antigenics MA,
by wire transfer to an account designated by Antigenics MA.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

26



--------------------------------------------------------------------------------

Confidential

 

6.3 Withholding Taxes. All royalty payments are exclusive of all federal, state,
local and foreign taxes, levies, and assessments, duties, customs and similar
charges. GSK shall be responsible for any and all such applicable charges
incident to the payments to Antigenics MA under this Agreement, other than taxes
on Antigenics MA’s income. When Antigenics MA has the legal obligation to
collect such taxes, the appropriate amount shall be paid by GSK (by adding such
amount to the payment otherwise due to Antigenics MA), unless GSK provides
Antigenics MA with a valid tax exemption certificate authorized by the
appropriate taxing authority. In the event that GSK is required by applicable
law to make deductions or withholdings from payments to Antigenics MA hereunder,
then GSK shall pay such additional amounts to Antigenics MA as may be necessary
to assure that the actual amount received by Antigenics MA after deduction or
withholding shall equal the amount that would have been received if such
deduction or withholding were not required.

6.4 Exchange Rates. If GSK (or its Affiliates or Third Party Sublicensees)
receives revenues from the sale of QS-21 Vaccines in currency other than United
States dollars, revenues shall be converted to United States dollars at the
conversion rate for foreign currency as published in the eastern edition of The
Wall Street Journal published on the last Business Day of the applicable
calendar quarter.

6.5 GSK’s Recordkeeping and Inspection. After the date of First Commercial Sale
of the first QS-21 Vaccine, GSK shall keep, and shall cause its Affiliates and
Third Party Sublicensees to keep, for at least [**], records of all sales of
QS-21 Vaccines in sufficient detail to permit Antigenics MA to confirm the
accuracy of GSK’s Manufacturing Technology Transfer Royalty payment
calculations. At the request of Antigenics MA, upon at least [**] prior written
notice to GSK or its Affiliates or Third Party Sublicensees and at the expense
of Antigenics MA (except as otherwise provided below), GSK or its Affiliates or
Third Party Sublicensees shall permit an experienced, independent certified
public accountant selected by Antigenics MA and reasonably acceptable to GSK or
its Affiliates or Third Party Sublicensees to inspect, during regular business
hours, any such records of GSK or its Affiliates or Third Party Sublicensees for
the then-preceding [**] solely to the extent necessary to verify such
calculations provided that such inspection shall not take place more often than
once a year, and shall not cover such records for more than the preceding [**].
Results of any such inspection shall be made available to both Parties. If such
inspection reveals a deficiency in the calculation of Manufacturing Technology
Transfer Royalty payments resulting in an underpayment to Antigenics MA by [**]
or more, GSK shall pay all costs and expenses of such inspection. Any
deficiencies found shall be payable by GSK within [**] of receipt of invoice
from Antigenics MA. If such inspection reveals an overpayment of Manufacturing
Technology Transfer Royalty payments resulting in an underpayment to Antigenics
MA [**] or more,

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

27



--------------------------------------------------------------------------------

Confidential

 

Antigenics MA shall refund to GSK any overpaid amounts within [**] after results
of such inspection become available. For the avoidance of doubt, the rights set
forth in this Section 6.5 are in addition to the rights set forth in Section 5.5
of the Agreement.

6.6 Interest on Late Payments. Any payment not timely made shall bear interest
at a rate equal to [**]

7. Indemnification and Warranties.

7.1 Indemnification by GSK. GSK shall indemnify, defend, and hold harmless
Antigenics MA and its Affiliates and their respective directors, officers,
employees, and agents, and its and their respective successors, heirs (current
and former) and assigns (the “Antigenics MA Indemnitees”) from and against any
and all loss, liability, damage, cost, or expense (including reasonable legal
fees and expenses of litigation) (collectively, “Liabilities”) suffered,
incurred by, or imposed upon any such Antigenics MA Indemnitee, resulting from
any Third Party claims, demands, suits, actions, or judgments (collectively
referred to hereafter as “Claims”) to the extent arising out of or resulting
from (i) the development, pre-clinical or clinical testing, Manufacture, use,
sale, offer for sale, or importation of QS-21 Vaccines, including without
limitation, the Manufacture of QS-21 for use therein, (ii) GSK’s breach of any
representation, warranty or covenant of GSK hereunder, (iii) the negligence or
intentional misconduct of GSK, or (iv) the failure of QS-21 delivered by GSK
hereunder to conform to the Specifications at the time of shipment hereunder, in
each case except to the extent such Liability is attributable to the negligence
or intentional misconduct of any Antigenics MA Indemnitee, or in each case
except for (iv above), the failure of QS-21 delivered by Antigenics MA to meet
the Specifications at the time of shipment hereunder.

7.2 Indemnification by Antigenics MA. Antigenics MA shall indemnify, defend, and
hold harmless GSK and its Affiliates and its and their respective directors,
officers, employees, and agents, and its and their respective successors, heirs
(current and former) and assigns (the “GSK Indemnitees”) from and against any
and all Liabilities suffered, incurred by, or imposed upon any such GSK
Indemnitee, resulting from any Third Party Claims to the extent arising out of
or resulting from (i) the failure of QS-21 delivered by Antigenics MA (including
by Antigenics MA through [**]) hereunder to conform to the Specifications at the
time of shipment hereunder, or (ii) Antigenics MA’s breach of any
representation, warranty or covenant hereunder, or (iii) the negligence or
intentional misconduct of Antigenics MA, in each case except to the extent such
Liability is attributable to the negligence or intentional misconduct of any GSK
Indemnitee.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

28



--------------------------------------------------------------------------------

Confidential

 

7.3 Conditions on Indemnification. Any Antigenics MA Indemnitee or GSK
Indemnitee (each an “Indemnitee”) intending to claim indemnification under this
Article 7 shall promptly notify the other Party (the “Indemnifying Party”) of
any Claim after the Indemnitee is aware thereof, setting forth the nature of the
Claim and the basis for indemnification hereunder, and the Indemnifying Party
shall assume, at its sole cost and expense, the defense of the Claim with
counsel mutually satisfactory to the Parties; provided, however, that any
Indemnitee shall have the right to retain its own counsel reasonably acceptable
to the Indemnifying Party, at the expense of the Indemnifying Party, if
representation of such Indemnitee by the counsel retained by the Indemnifying
Party would be inappropriate because of actual or potential differences in the
interests of such Indemnitee and any other Party represented by such counsel.
The Indemnitee shall cooperate fully with the Indemnifying Party in such defense
and will permit the Indemnifying Party to conduct and control such defense and
disposition of such Claim (including all decisions relative to litigation,
appeal and settlement), provided that (i) the Indemnifying Party agrees to keep
the Indemnitee informed of the progress in the defense and disposition of such
Claim and to consult with the Indemnitee with regard to any proposed settlement,
and (ii) the Indemnifying Party agrees not to enter into any settlement which
would have a material adverse effect on the other Party without prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. This indemnity agreement shall not apply to amounts paid in settlement
of any Liability if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld unreasonably. The
failure to deliver notice to the Indemnifying Party promptly after the
Indemnitee receives notice of or otherwise becomes aware of any such Claim, if
prejudicial to its ability to defend such Claim, shall relieve the Indemnifying
Party of any liability to the Indemnitee under this indemnity agreement.

7.4 Insurance. During the Term of this Agreement and for a period of [**] after
the [**] of QS-21 Vaccines by GSK, its Affiliates or Third Party Sublicensees or
its or their distributors (or ten years after the last supply of QS-21 by GSK
hereunder, if later), GSK shall, at its discretion, either self-insure through a
GlaxoSmithKline plc program, or obtain and carry, and shall cause its
Sublicensees to obtain and carry, in full force and effect product liability
insurance in amounts which are reasonable and customary in the pharmaceutical
industry for similar products. GSK shall provide Antigenics MA with appropriate
certificates of insurance from time to time as requested by Antigenics MA unless
GSK is self-insured. During the Term of Antigenics MA’s supply obligations under
this Agreement and for a period of [**] after the [**] of QS-21 to GSK its
Affiliates or Third Party Sublicensees, Antigenics MA shall at its discretion,
either self-insure through an Antigenics Inc. (parent corporation) program, or
obtain and carry, and shall cause its sublicensees receiving QS-21 supplied by
GSK hereunder to obtain and carry, in full force and effect product liability
insurance in amounts which are reasonable and customary in the pharmaceutical
industry for similar products. Antigenics MA shall provide GSK with appropriate
certificates of insurance from time to time as requested by GSK unless
Antigenics MA is self-insured.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

29



--------------------------------------------------------------------------------

Confidential

7.5 Representation and Warranties of GSK. GSK represents, warrants, and
covenants to Antigenics MA as follows:

(a) GSK is a corporation duly organized, validly existing and in good standing
under the laws of Belgium. GSK has, and will have on all relevant dates, all
requisite corporate power to own and operate its properties and assets and to
carry on its business as presently being conducted and as proposed to be
conducted. GSK has, and will have on all relevant dates, all requisite legal and
corporate power to execute and deliver this Agreement, and to carry out and
perform its obligations under the terms of this Agreement;

(b) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
GSK corporate action;

(c) the performance by GSK of any of the terms and conditions of this Agreement
on its part to be performed does not and will not constitute a breach or
violation of any other agreement or understanding, written or oral, to which it
is a party;

(d) GSK will Manufacture, purchase and use, QS-21 and formulate, package and
distribute the QS-21 Vaccines for marketing and sale in the Territory solely in
accordance with this Agreement and the License Agreement, and applicable laws,
rules, regulations, and guidelines; and

(e) GSK shall Manufacture, or have Manufactured, QS-21 supplied to Antigenics MA
(and its Affiliates and QS-21 licensees and Customers) hereunder in conformity
with the Specifications and applicable laws, rules, regulations, and guidelines.

7.6 Representation and Warranties of Antigenics MA. Antigenics MA represents and
warrants to GSK as follows:

(a) Antigenics MA is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts. Antigenics MA has
all requisite corporate power to own and operate its properties and assets and
to carry on its business as presently being conducted and as proposed to be
conducted. Antigenics MA has, and will have on all relevant dates, all requisite
legal and corporate power to execute and deliver this Agreement;

 

30



--------------------------------------------------------------------------------

Confidential

(b) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Antigenics MA corporate action;

(c) the performance by Antigenics MA of any of the terms and conditions of this
Agreement on its part to be performed does not and will not constitute a breach
or violation of any other agreement or understanding, written or oral, to which
it is a party; and

(d) Antigenics MA shall Manufacture, or have Manufactured, QS-21 supplied to GSK
hereunder in conformity with the Specifications and applicable laws, rules,
regulations, and guidelines.

7.7 LIMITATION OF LIABILITY. EXCEPT A) WITH RESPECT TO LIABILITY RELATING TO
THIRD PARTY CLAIMS UNDER SECTIONS 7.1 OR 7.2, B) LIABILITY FOR BREACH OF ARTICLE
9 AND C) CLAIMS FOR MISUSE, MISAPPROPRIATION OR INFRINGEMENT OF INTELLECTUAL
PROPERTY, IT IS AGREED BY THE PARTIES THAT NEITHER PARTY NOR ITS AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES (OTHER THAN REVENUES COMPRISING ROYALTIES OR OTHER PAYMENTS
TO BE EARNED AND PAID TO A PARTY BY THE OTHER PARTY UNDER THIS AGREEMENT) OR
PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM RELATING TO THIS
AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF
THE POSSIBILITY OR LIKELIHOOD OF SAME.

7.8 DISCLAIMER OF WARRANTY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION
7.6 HEREOF, ANTIGENICS MA MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTY OF
ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE QS-21 MANUFACTURED AND
SUPPLIED HEREUNDER, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF ANY THIRD PARTY PATENTS
OR PROPRIETARY RIGHTS. ALL UNIFORM COMMERCIAL CODE WARRANTIES AND UNITED NATIONS
CONVENTION ON THE INTERNATIONAL SALE OF GOODS WARRANTIES ARE EXPRESSLY
DISCLAIMED BY ANTIGENICS MA.

8. Term and Termination.

8.1 Term. Unless otherwise terminated pursuant to the terms hereof or by
separate written agreement between the Parties, the term of this Agreement (the
“Term”) shall begin on the Effective Date and shall remain in full force and
effect until the later of (a) each Supplier’s Manufacture and Supply obligations
hereunder, or (b) expiration of the royalty obligations provided under

 

31



--------------------------------------------------------------------------------

Confidential

 

Section 5.3 above. After expiration of the royalty obligations provided under
Section 5.3 above, GSK shall have a [**] license under the Manufacturing
Technology to Manufacture QS-21 for use in any QS-21 Vaccines [**] under this
Agreement, unless earlier terminated in accordance with Section 8.2 below.

8.2 Material Breach. If either Party materially breaches any obligation,
representation or warranty contained in this Agreement, the other Party shall be
entitled to give to the Party in default written notice specifying the nature of
the default and requiring it to cure such default. If such default is not cured
within [**] days for payments or [**] days after the receipt of such notice, the
notifying Party shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement effective upon
written notice to the other Party. The right of a Party to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default. For the
purposes of this Section, a material breach of the [**] by one Party shall be
deemed a material breach and default of this Agreement by such Party, and shall
entitle the other Party to give notice of default under this Section. In
addition, Antigenics MA shall have the right to terminate this Agreement and/or
[**] immediately upon written notice to GSK in the event that GSK or its
Affiliates challenge, or direct or assist a Third Party to challenge, the
validity, patentability or enforceability of, or otherwise oppose any, Licensed
Patent Rights (as defined in the License Agreement) or the Manufacturing
Technology.

8.3 Termination Or Continuation for Bankruptcy of Either Party.

(a) Either Party may terminate this Agreement if, at any time, the other Party
shall file in any court or agency pursuant to any statute or regulation of (the
United States or of) any (individual) state or (foreign) country, a petition in
bankruptcy or insolvency or for reorganisation or for an arrangement or for the
appointment of a receiver or trustee of the party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed [**] after the filing thereof, or if the other Party shall propose or
be a party to any dissolution or liquidation, or if the other Party shall make
an assignment for the benefit of creditors.

(b) All rights and licenses granted under or pursuant to this Agreement by each
Party are, and shall otherwise be deemed to be, for purposes of Article 365(n)
of the U.S. Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Article 101 of the U.S. Bankruptcy Code so long as such rights do
not conflict with any of the terms of this Agreement. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either Party under the

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

32



--------------------------------------------------------------------------------

Confidential

 

U.S. Bankruptcy Code, the other Party shall be entitled to a complete duplicate
of (or complete access to, as appropriate) the Manufacturing Technology or
Manufacturing Improvements (as the case may be) and any such intellectual
property and all embodiments of intellectual property consistent with Article
365(n) of the U.S. Bankruptcy Code, and same, if not already in its possession,
shall be promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon its written request therefore, unless the Party subject to the
bankruptcy proceeding elects to continue to perform all of its obligations under
this Agreement or (b) if not delivered under (a) above, upon the rejection of
this Agreement by or on behalf of the Party subject to the bankruptcy proceeding
upon written request therefore by the other Party. All such Manufacturing
Technology and/or Manufacturing Improvements and intellectual property so
delivered shall remain subject to the use and confidentiality restrictions set
forth in Article 9 of this Agreement and Article 9 of the [**].

8.4 Effects of Termination.

(a) Orders in Progress. In the event of expiration of this Agreement, Supplier
shall at Customer’s request or otherwise at its election, fill any purchase
orders for QS-21 that were made by Customer and accepted by Supplier prior to
such date, and Customer shall pay Supplier for any QS-21 supplied by Supplier
hereunder. In addition, in the event of early termination of this Agreement,
Supplier retains the right but not the obligation to fill any purchase orders
for QS-21 that were made by Customer and accepted by Supplier prior to such
date, and Customer shall pay Supplier for any QS-21 supplied by Supplier
hereunder. In either such an event, and in addition to the provisions set forth
in Section 8.4(b) and (c) below, the provisions of Sections 3.4 (c) and
(d) shall remain in full force and effect until the Parties have fulfilled their
respective obligations with respect to such orders.

(b) Termination or expiration of this Agreement, for any reason, shall not
deprive or relieve either Party hereto, of any right, remedy, or obligation
accrued hereunder prior to termination or expiration, and shall not effect any
other rights accrued in any way under separate agreements between the Parties.

(c) The provisions of Articles 6 (with respect to outstanding payment
obligations), 7, and 9, and Sections 2.6, 4.1 and 4.2 (with respect to
deliveries made prior to the date of expiration or termination or thereafter in
accordance with Section 8.4(a) above) 4.3, 5.2, 5.3 (with respect to Net Sales
of QS-21 Vaccines made prior to the date of expiration), 5.4 (with respect to
deliveries made prior to the date of expiration or termination or thereafter in
accordance with Section 8.4(a) above), 5.5, 8.1, 8.4, 10.1, 10.5, 10.6 (for so
long as payment obligations survive the termination or expiration of this
Agreement), 10.8, 10.11, and 10.12 shall survive expiration or termination of
this Agreement for any reason. In addition, the provisions of Sections 2.5, 5.3
and Article 6 (with respect to payment obligations under Section 5.3) shall
survive termination of this Agreement for any reason,

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

33



--------------------------------------------------------------------------------

Confidential

 

other than termination by Antigenics MA for GSK’s material breach, unless
Antigenics MA elects otherwise in the case of such material breach. Furthermore,
in the event this Agreement is terminated by [**] under Section 8.2 for material
breach of the [**] (as agreed to by the [**] or finally resolved in accordance
with the Dispute Resolution provisions of Section 10.1 of this Agreement), and,
prior to such termination, [**] covered by a [**] (as defined in the License
Agreement of a [**] of the [**] into the [**] of QS-21 at the request of the
[**] that results in a [**] in the [**] of greater than [**] then the [**] to
the [**] by the [**] under Section [**] above (as applicable) shall (a) [**] be
[**] a [**] at a [**], and the Parties shall [**] a [**] as [**] for [**] (which
[**] shall [**] a [**] of the [**] in the [**]), and (b) [**] with respect to
any [**] not covered by a [**].

9. Confidentiality.

9.1 “Confidential Information” shall mean any technical, scientific or business
information furnished by or on behalf of one Party or its Affiliates (the
“Disclosing Party”) to the other Party or its Affiliates (the “Receiving Party”)
in connection with this Agreement, the License Agreement, the 1992 Agreement, or
the 2006 Supply Agreement, or the activities contemplated hereunder and
thereunder, regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in oral, written,
electronic or other form. The terms of this Agreement shall be considered
Confidential Information of both Parties, subject to the provisions of this
Article 9 and Section 10.6. Confidential Information shall not include
information that:

(a) is generally available in the public domain or thereafter becomes available
to the public through no act of the Receiving Party; or

(b) was independently known to the Receiving Party prior to receipt thereof or
was discovered independently by an employee of the Receiving Party who had no
access to the information supplied by or on behalf of the Disclosing Party; or

(c) was made available to the Receiving Party as a matter of lawful right by a
Third Party who had no obligations of confidentiality to the Disclosing Party.

9.2 Obligations. The Receiving Party agrees that it shall not, without the prior
written consent of the Disclosing Party, directly or indirectly:

(a) make any use, including but not limited to any research, commercial or
potentially commercial use thereof, of any portion of the Confidential
Information of the Disclosing Party for purposes other than those set forth in
this Agreement; or

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

34



--------------------------------------------------------------------------------

Confidential

(b) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any person, except that the Receiving Party may disclose or
permit the disclosure of Confidential Information to its Affiliates, licensees
and sublicensees and its and their respective directors, officers, employees,
consultants, and advisors, and investors and potential investors in connection
with a general financing transaction, and, (i) in the case of GSK, to Third
Party contract manufacturers (solely for the purpose of supplying GSK) as may be
useful or necessary to Manufacture for GSK as contemplated in this Agreement,
and (ii) in the case of Antigenics MA, to Third Party contract manufacturers as
may be useful or necessary to Manufacture for Antigenics MA as contemplated in
this Agreement, in any case, who have an ethical or fiduciary duty to the
Receiving Party or are otherwise obligated to maintain the confidential nature
of such Confidential Information and who need to know such Confidential
Information for the purposes set forth in this Agreement, or for other
legitimate business purposes;

Notwithstanding the above, the Receiving Party may disclose Confidential
Information of the Disclosing Party when required by applicable laws or
government rules or regulations (including without limitation, applicable
securities regulations), provided that to the extent reasonably possible, the
Receiving Party provides reasonable prior written notice of such disclosure to
the Disclosing Party and takes reasonable efforts to avoid and/or minimize the
extent of disclosure.

9.3 Upon expiration or termination of this Agreement and upon request of the
Disclosing Party, all copies of any Disclosing Party’s Confidential Information
(other than the Manufacturing Technology in the case of expiration) shall be
returned to the Disclosing Party, except that each Receiving Party may retain
one (1) copy of the Confidential Information received hereunder in the
possession of its legal counsel, solely for monitoring its obligations under
this Agreement.

9.4 No option, license, or conveyance of such rights, express or implied, is
granted to the Receiving Party in connection with any Confidential Information
disclosed by the Disclosing Party, except for the express licenses granted in
Article 2. If any such rights are to be granted to the Receiving Party, such
grant shall be expressly set forth in a separate written instrument.

10. Miscellaneous.

10.1 Dispute Resolution. Except for the right of any Party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction or other equitable relief to preserve the status quo or prevent
irreparable harm, any dispute, other than disputes regarding the construction,
validity or enforcement of patents, arising between the Parties relating to,
arising out of or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, shall be
resolved as follows:

(a) If the dispute cannot be resolved by the Parties through their duly
authorized representatives (or the Steering Committee, if applicable) within
[**], the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Office of Antigenics, Inc., a Delaware corporation, the parent
corporation of Antigenics MA (or his designee) shall meet in person at a
mutually acceptable time and location or by means of telephone or video
conference within [**] of the matter being referred to them.

 

35



--------------------------------------------------------------------------------

Confidential

 

(b) If the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Officer of Antigenics, Inc. (or his designee) fail to first meet
within [**] of the matter being referred to them, or if the dispute can not be
resolved by the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Officer of Antigenics, Inc. (or his designee) within [**] of the
matter being referred to them, then either Party may bring such matter in a
federal or state court in the State of Delaware to whose exclusive jurisdiction
both Parties hereto consent.

(c) Notwithstanding the foregoing, in the event there is a disagreement between
the Parties as to whether the [**] complies with [**] under applicable [**] and
[**] from [**] or other [**], such dispute shall be resolved by an independent
panel of experts (the “[**] Panel”). The [**] Panel shall be composed of one
(1) member if the Parties can agree on the sole member within [**]. Otherwise,
it shall be composed of one (1) member appointed by Antigenics MA, one
(1) member appointed by GSK and a third member appointed by the agreement of
first two (2) members. In order to be eligible for appointment to the [**]
Panel, a person must be independent in all respects from both Antigenics MA and
GSK and have the [**]. The Parties shall identify their respective appointees
within [**] following notice by one Party to the other of a [**] dispute. The
first two (2) members so appointed will have an additional [**] to choose the
third member. Antigenics MA and GSK shall share equally any cost involved in the
engagement and services of such third member. The [**] Panel shall determine
whether, in light of all circumstances, including without limitation, [**], the
[**] complies with the above referred [**]. Notwithstanding the foregoing, the
Parties may, by agreement, identify a more specific or relevant [**] for the
[**] Panel to consider in resolving a particular dispute. The [**] Panel shall
make its determination as soon as reasonably possible, but no later than [**]
after referral of the dispute to the [**] Panel by the Parties. Decisions of the
[**] Panel shall be made by [**] vote of the members and shall be announced,
with such reasoning as the [**] Panel, in its sole discretion, shall determine
to be appropriate, in a document delivered on the same date to both Parties.

10.2 No Partnership. Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, distributorship, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

36



--------------------------------------------------------------------------------

Confidential

 

10.3 Assignments. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that, [**]
may, without such consent, assign this Agreement and any of its right or
obligations hereunder to its Affiliates or in connection with the transfer or
sale of all or substantially all of the portion of its business to which this
Agreement relates, or in the event of its merger or consolidation or
reorganization or change in control; provided, further, that the assigning Party
shall deliver written notice of any such permitted assignment to the other
Party. Notwithstanding the foregoing, in the event that [**] assigns this
Agreement to a [**] (as defined in Section [**]) without the prior written
consent of [**], then (i) the license granted to [**] pursuant to Section [**]
shall terminate upon [**] written notice to the [**] (provided that any
sublicenses granted prior to the date of assignment in accordance with Section
[**] shall survive), (ii) [**] shall have no obligation to transfer any
Confidential Information of [**] to such [**] unless [**] would have had a right
under this Agreement to transfer such information to said [**] prior to the date
of the assignment, (iii) [**] shall in no event have an obligation to disclose
any [**] to the [**] and (iv) at [**] discretion, inspections referred to in
Section 4.4 shall be conducted by an independent qualified inspector reasonably
acceptable to the [**] rather than by the [**] itself. This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the Parties and the name of a Party appearing herein shall be deemed to include
the names of such Party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement. Any attempted assignment
not in accordance with this Section 10.3 shall be void.

10.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

10.5 No Name or Trademark Rights. Except as otherwise expressly provided herein,
or expressly set forth in the License Agreement, no right, express or implied,
is granted by this Agreement to use in any manner the names “Antigenics Inc.,”
“GlaxoSmithkline plc.” or any contraction thereof or any other trade name or
trademark of Antigenics MA or GSK in connection with the performance of this
Agreement. In addition, GSK agrees not to use or apply for registration of any
trademarks, tradedresses or tradenames pertaining to QS-21 (as opposed to
trademarks pertaining to QS-21 Vaccines) in the Territory without Antigenics
MA’s prior consent, which consent shall not be unreasonably withheld where the
use of such trademarks, tradedresses or tradenames is required by applicable
laws or regulations, provided that such use by GSK is consistent with both
Party’s internal trademark policies.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

37



--------------------------------------------------------------------------------

Confidential

10.6 Public Announcements. Press releases and public announcements regarding the
subject matter of this Agreement shall be made in accordance with the provisions
of the License Agreement.

10.7 Force Majeure. If any default or delay occurs which prevents or materially
impairs a Party’s performance and is due to a cause beyond the Party’s
reasonable control, including but not limited to any act of god, flood, fire,
explosion, earthquake, casualty, accident, war, revolution, terrorist acts,
civil commotion, blockade or embargo, injunction, law, proclamation, order,
regulation or governmental demand, or acts, omissions or delays in acting by any
Regulatory Authority, the affected Party promptly shall notify the other Party
in writing of such cause and shall exercise diligent efforts to resume
performance under this Agreement as soon as possible. Neither Party shall be
liable to the other Party for any loss or damage due to such cause. Neither
Party may terminate this Agreement because of such default or delay, unless such
event continues unabated for a period of six (6) months, in which case the Party
disadvantaged by such default or delay may, at its option, terminate this
Agreement upon written notice to the other Party.

10.8 Entire Agreement of the Parties, Amendments. This Agreement, including the
Exhibits attached hereto which are incorporated herein, and the License
Agreement, Quality Agreement, and Manufacturing Technology Transfer Plan,
constitute and contain the entire understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether verbal or written, between the Parties
respecting the subject matter hereof and thereof, including without limitation,
the 1992 Agreement, the 2006 Supply Agreement, and the Letter. In the event of
any inconsistency between this Agreement and the Quality Agreement or the
Manufacturing Technology Transfer Plan, the provisions of the Quality Agreement
or the Manufacturing Technology Transfer Plan shall prevail. In addition and for
the avoidance of doubt, the Parties hereby agree that the 1992 Agreement was
terminated and fully superseded by the 2006 Supply Agreement and the License
Agreement as of the effective dates of the 2006 Supply Agreement and the License
Agreement, and the 2006 Supply Agreement and the Letter are terminated and fully
superseded by this Agreement as of the Effective Date of this Agreement.
Notwithstanding any provision to the contrary in the 2006 Agreement, no
provision contained in that agreement shall survive termination thereof.
Notwithstanding the foregoing, (a) each Party hereby agrees that all actions,
suits, damages, or claims which either of them may have against the other
arising under the terms of the 1992 Agreement , by reason of any breach of the
1992 Agreement arising out of any act or failure to act prior to the effective
date of the 2006 Supply Agreement, was waived or released thereby, and (b) each
Party hereby agrees that all actions, suits, damages, or claims which either of
them may have against the other arising under the terms of the 2006 Supply
Agreement or the Letter by reason of any breach of the 2006 Supply Agreement or
the Letter arising out of any act or failure to act prior to the Effective Date
of this Agreement shall survive and be enforceable under this Agreement. No
other waiver, modification or amendment of any provision of this Agreement shall
be valid or effective unless made in writing and signed by a duly authorized
officer of each of the Parties. The foregoing provisions of this Section 10.8 is
subject to, and in no way diminishes, the rights of the Parties under Section
[**] of the License Agreement with respect to the [**] (as defined in the
License Agreement).

 

38



--------------------------------------------------------------------------------

Confidential

 

10.9 Severability. If any provision of this Agreement, or part thereof, is found
by a proper authority to be unenforceable, that provision, or part thereof,
shall be stricken and the remainder of this Agreement will continue in full
force and effect; provided, however, that the Parties shall renegotiate an
acceptable replacement provision so as to accomplish, as nearly as possible, the
original intent of the Parties.

10.10 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

10.11 Applicable Law; Governing Language. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles. This Agreement has been prepared in the English
language and the English language shall control its interpretation. All
consents, notices, reports and other written documents to be delivered or
provided by a Party under this Agreement shall be in the English language, and
in the event of any conflict between the provisions of any document and the
English language translation thereof, the terms of the English language
translation shall control.

10.12 Notices and Deliveries. Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed given (a) when
delivered personally, (b) three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(c) one (1) day after deposit with a commercial express courier specifying next
day delivery, with written verification or receipt, as follows:

 

If to Antigenics MA, to:    Antigenics Inc.    3 Forbes Road    Lexington MA
02421 U.S.A.    Attention: Vice President, Business Development   

with copy to:

   Antigenics Inc.    3 Forbes Road    Lexington MA 02421 U.S.A.    Attention:
Legal Department

If to GSK, to:

   GlaxoSmithKline Biologicals SA    89 rue de l’Institut    B-1330 Rixensart,
BELGIUM    Attention: President and General Manager

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

39



--------------------------------------------------------------------------------

Confidential

 

with a copy to:

   GlaxoSmithKline Biologicals SA    89 rue de l’Institut    B-1330 Rixensart,
BELGIUM    Attention: Legal Department

However, all invoices shall be sent by Antigenics MA to GSK’s Licensing Manager,
Account Department, GlaxoSmithKline Biologicals SA, 89 rue de l’Institut, B-1330
Rixensart, Belgium or at such other address GSK may later designate in writing.

10.13 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

40



--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective corporate officers, duly authorized as of the day and year
first above written.

Antigenics Inc., a Massachusetts corporation and wholly owned subsidiary of
Antigenics Inc., a Delaware corporation

 

By:  

/s/ Garo Armen

Name:  

Garo Armen

Title:  

CEO

GlaxoSmithKline Biologicals SA By:  

/s/ J. Stephenne

Name:  

J. Stephenne

Title:  

President & General Manager GSK Biologics

 

41



--------------------------------------------------------------------------------

Confidential

 

Exhibit A

Specifications

[**] Specifications*

QS-21 shall be produced and released according to Manufacturing methods and
applicable [**]

The release criteria and specifications are set in the Quality Agreement.

[**] Specifications*

QS-21 shall be produced and released in [**], in accordance with [**] methods of
Manufacturing [**].

The release criteria and specifications are set in the current Quality
Agreement.

*The Parties agree that the [**] Specifications shall apply to Antigenics MA’s
supply obligations hereunder and the [**] Specifications shall apply to GSK’s
supply obligations hereunder.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit B

GSK’s QS-21 Forecasts

Q3 2007: [**] (binding on GSK)

Q4 2007: [**] (binding on GSK)

Q1 2008: [**] (binding on GSK)

Q2 2008: [**] (binding on GSK)

Q3 2008: [**] (binding on GSK)

Q4 2008: [**] (binding on GSK)

GSK may request additional quantities from Antigenics MA in 2009, subject to the
below provisions*.

*Antigenics MA will inform GSK by [**] if Antigenics MA can provide additional
quantities of QS-21 after Q4 2008 (but in no event more than [**] per quarter
unless otherwise agreed by Antigenics). In any such event, GSK would be
obligated to provide forecasts in accordance with Section 3.4 of this Agreement
for any additional quantities within Antigenics MA’s capacity.

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit C-1

[**]

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit C-2

[**]

 

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

ii